Citation Nr: 1141974	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  06-07 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disorder (COPD), as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 through July 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In October 2006, the Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  A transcript is associated with the record.

In May 2008, the Board remanded the case for further development.  In May 2010, 
the Board denied the Veteran's claim for service connection for a respiratory disorder.  The Veteran appealed the denial of his claim to the Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a Joint Motion for Remand filed by the parties, which requested that the May 2010 Board decision be vacated and remanded.  The appeal has now returned to the Board for further appellate action.

In September 2011, the Veteran appears to have stated a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.  In addition, the Board notes that the Veteran has appealed the RO's February 2010 denial of his claim for service connection for PTSD via a May 2011 substantive appeal (VA Form) at which time he requested a videoconference hearing before the Board.  However, since this matter has not been certified to the Board for appellate review, the Board also refers the Veteran's claim for service connection for PTSD to the RO for appropriate action.


FINDING OF FACT

It is as likely as not that the Veteran's pulmonary fibrosis and asbestosis are related to his active service.




CONCLUSION OF LAW

Service connection for a respiratory disorder, diagnosed as pulmonary fibrosis and asbestosis, is warranted.  See 38 U.S.C.A. §§ 1110 , 5107 (West 2009); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable disposition of the Veteran's claim for service connection for a respiratory disorder, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

The Veteran contends that he currently suffers from a respiratory disorder due to exposure to asbestos in service.

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic. If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005). 

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  The record shows the RO complied with the procedures for developing an asbestos-related claim.  The RO sent the Veteran correspondence requesting details, including the nature of the disability he claims is related to asbestos exposure, the history of his exposure in service, and his history of employment after service. 

The Veteran's service personnel records show that he served in the Air Force as a maintenance specialist, with the related civilian occupation noted to be airplane mechanic. 

The Veteran's service treatment records to include a June 1970 discharge examination report, do not reflect any findings, complaints, symptoms, or diagnoses of any chronic respiratory disability, to include COPD, and are also negative for asbestosis or another asbestos-related disease.
After service discharge clinical treatment records in December 1997, recorded complaints of coughing up blood.  In February 1999, the Veteran was treated for asthmatic bronchitis.

In July 2000 Dr. R.H. opined, based on the Veteran's post-service occupational exposure to asbestos from 1972 to 1987, and on a B-reading of a May 2000 chest X-ray that revealed bilateral interstitial fibrosis consistent with asbestosis, that within a reasonable degree of medical certainty the Veteran had asbestosis.  In May 2004, Dr. C.J. noted that the Veteran had post-service occupational exposure to various asbestos containing products from 1972 to 1987, while employed as a brake shoe worker, asbestos gasket and valve packer.  Dr. C.J. also noted a history of smoking.  Dr. C.J. determined, based on the Veteran's industrial history abnormal chest X-ray, and pulmonary function that beyond a reasonable doubt the Veteran had evidence of asbestos-related lung disease.

The Veteran underwent a VA examination in April 2005.  The examiner indicated that the Veteran had been diagnosed as having asbestosis by a pulmonologist, based on a chest X-ray that showed bilateral interstitial fibrosis consistent with asbestosis, and pulmonary function studies that revealed minimal restrictive defect with some small airways obstruction.  The examiner noted a history of exposure to asbestos in service during the performance of his duties while working on aircraft, as well as occupational exposure post-service discharge.  An 18 year history of smoking was also reported.  After reviewing the medical evidence, and interviewing and examining the Veteran, the examiner opined that if the Veteran had a diagnosis of asbestosis to be determined upon further evaluation, it was at least as likely as not that his in service duties contributed to his asbestosis.

In July 2005, the same examiner who previously examined the Veteran in April 2005, reexamined the Veteran and diagnosed COPD.  The examiner found no evidence to substantiate the diagnosis of asbestosis, although the Veteran did have asbestos exposure.  The examiner based his findings on a June 2005 CT scan which revealed no evidence of pleural plaques to suggest asbestos-related disease.  Additionally while April 2005 pulmonary function studies were abnormal and did show an obstructive defect, the examiner noted that these findings were consistent with a diagnosis of COPD and the Veteran's 18 year history of smoking.

In a private treatment record in April 2007, Dr. J.C. indicated that 2007 chest X-rays showed parenchymal changes, which given the Veteran's history of asbestos exposure from 1974 to 1994, and the appropriate latent period, were within a degree of reasonable medical certainty compatible with asbestos exposure and underlying asbestosis.  In May 2008, following pulmonary function studies that revealed reduced diffusing capacity, severe obstruction and overinflation that are characteristic of emphysema, Dr. C.J. diagnosed severe obstructive airways-disease-emphysematous type.

In July 2009, the VA examiner prepared an addendum to the VA examination reports.  Following a review of the Veteran's claims file, to include the medical opinion of Dr. C.J., and June 2005 CT scan report that did not show evidence of asbestosis, the examiner found that the Veteran's pulmonary function studies were consistent with COPD.  The examiner indicated that while Dr. C.J. opined that the Veteran had asbestos related disease based on X-ray findings, a CT scan in June 2005 did not show any evidence of asbestos related disease, and the examiner determined that a CT scan gave a more accurate picture of the Veteran's lungs than routine chest X-rays.  Accordingly, the examiner reiterated the opinion that the Veteran had COPD likely related to a history of smoking, and there was no evidence of asbestos related lung disease.

In June 2011, a second VA examiner noted that the Veteran served as an aircraft mechanic during service and was thoroughly exposed to asbestos and in his civilian job as a diesel mechanic.  Treatment records dated in April 2005 indicate a diagnosis of bilateral interstitial fibrosis and a computerized tomography scan revealed pleural plaques.  Following a review of the Veteran's claims file, the examiner opined that the Veteran's pulmonary fibrosis and asbestosis are at least as likely as not caused by his exposure to asbestos during his service as an airplane mechanic.

After reviewing the evidence, the Boards finds that it is at least as likely as not that the Veteran's current pulmonary fibrosis and asbestosis are related to his active service based on the medical and lay evidence presented in this case.  Accordingly, service connection for a respiratory disorder is granted.  The Board has resolved all reasonable doubt in favor of the Veteran in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a respiratory disorder, diagnosed as pulmonary fibrosis and asbestosis, is granted.


____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


